Title: Charles Adams to John Adams, 17 February 1795
From: Adams, Charles
To: Adams, John


          
            My dear father
            New York February 17th 1795
          
          Delighted and instructed as I have been by your two letters containing the strictures upon Mr Kent’s Lectures I was sorry at the injunction to keep them perfectly to myself, more so perhaps because I consider myself under some obligations to communicate to the members of our Society whatever may fall under my observation which can tend to the instruction of man kind and to the advancement of the Science of Government. As I conceived myself restricted I have made no communication. Yet how lamentable is it that in this Country with all its boastings The rising generation those of them more especially who have imbibed at an early period good principles and independent sentiments should be debarred from receiving instruction from meritorious characters who have gone before them, that ingenuous minds should be deprived of a freedom of communication that when mutual candour is predominant the young should not dare to be instructed by those of more experience. I could not say too much of the amiability of Mr Kent. I should find but few to compare with him of his age in point of abilities Yet you must acknowledge that in an introductory lecture of that kind expressions may be used not exactly investigated. Words create disputes more contention has originated from a misunderstanding of terms than any thing else. However such is my opinion of our Professor that I beleive he would have no hesitation at making those corrections which might be suggested.
          It has of late become to fashionable to call this The age of Reason

that even men who upon reflection do not perceive the wondrous wisdom of the times yet fall into the cant phraseology of the day.
          I see nothing in the conduct of our elections to warrant the assertion that they are pure There may be in some parts of The United States more purity than in others but we are certainly verging towards corruption as fast or faster than any Nation ever did. Already in this State we look in vain for that purity about which we hear so much declamation. On the other hand we see Chicane and corruption made use of in every election from the lowest to the highest offices. When we talk then of purity we speak of a thing no longer prevailing.
          Mr Wilcox was so obliging as to take letters and some newspapers for my brothers he will sail today
          Holland it appears was about making a separate Peace with France it is quite time that a stop should be put to the effusion of human blood. Yet I fear that rivers will yet flow in France before She will establish a good Government. What is to become [of] England is it possible She can pay the inter[est] of her enormous debt? and if She should fail [at] that will it not overset every thing?
          When will the treaty with England be public I am very anxious to see it.
          With affection I am your son
          
            Charles Adams
          
        